DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on May 3, 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: 1) paragraph [0032], line 1, “can used” should be replaced by --can be used--; 2) paragraph [0040], line 3, “heading” should be replaced by --heating--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, “the inner channel” lacks antecedent basis.  Apparently, the term “channel” should be replaced by --chamber--, which would obviate this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Soininen ‘390.
Soininen ‘390 (Fig. 1; paragraphs [0024]-[0026], [0029], [0031], [0032], [0040]) discloses a vaporizer including an outer tube (33), an inner tube (7) concentrically located within the outer tube, and wherein heated carrier gas flows within an annular space between the outer and inner tubes (specifically along the outer surface of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soininen ‘390.
Soininen ‘390 (Fig. 1; paragraphs [0024]-[0026], [0029], [0031], [0032], [0040]) as applied to claims 1, 2, and 5 above, substantially discloses applicant’s invention as recited by instant claim 4, except for the placement of the filter element downstream of the outer tube.  As noted above, the reference does clearly teach a sintered metal filter element for removing contaminants from the vaporized metal stream.  As such, it would have been obvious for an artisan at the time of the filing of the application, to place the filter, as taught by Soininen ‘390, in any convenient location within the device, including at the downstream end of the outer tube, such that the filter placement would provide a consistent contaminant free product stream in agreement with the objectives of the reference.
Claims 3, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soininen ‘390 taken together with Sharma ‘242.
Soininen ‘390 (Fig. 1; paragraphs [0024]-[0026], [0029], [0031], [0032], [0040]) as applied to claims 1, 2, and 5 above substantially disclose applicant’s invention as recited by instant claims 3, and 6-14, except for the clamshell heating means and thermocouples associated therewith, and the filter being placed at the outlet of the outer chamber.  Applicant should note that the crucible (1) of Soininen ‘390 clearly anticipates applicant’s recitation of the “elongate boat”, which would contain a sample to be vaporized by the device.  With regard to the filter placement within the device, the 
Sharma ‘242 (Fig. 1; col. 6, lines 3-17) discloses the use of clamshell heating elements (8,10,12) with associated thermocouples to control the operation thereof to maintain the entire molten metal vaporizing furnace structure at a substantially uniform working temperature.  One having ordinary skill in the art would recognize that the heaters and thermocouples would be used to maintain all aspects of the device, including the molten metal, carrier gas, crucible structure, and all elements of the furnace attached or closely associated with the crucible, at the same uniform operating temperature, such that the molten metal vapors would not condense within the device so as to cause a blockage within the device.  Further, wherein clamshell heating means are common within high temperature vaporizing devices, to maintain the desired uniform temperature throughout the device, while providing a heating means that can be readily detached from the vaporizer to allow for access and maintenance of the device, it would have been obvious for an artisan at the time of the filing of the application to utilize clamshell heating means with well known thermocouple control elements within the Soininen ‘390 device, in view of the teaching by Sharma ‘242, since such would provide convenient heating means that would afford ease of maintenance of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/
1-2-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776